Citation Nr: 0700179	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.  The veteran died in October 1986.  The 
appellant is the veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, denied the appellant's 
application to reopen a claim of entitlement to service 
connection for cause of the veteran's death.  The Board 
Remanded the appeal in March 2004.

The appellant requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in July 2003, in 
Phoenix, Arizona, before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  An August 1993 determination which denied service 
connection for the cause of the veteran's death is final.

2.  The service department has provided service medical 
records which were not previously of record, and, by 
regulation, those service medical records are defined as new 
and material evidence.

3.  The veteran's death certificate reflects that the veteran 
died of ventricular tachycardia due to end stage ischemic 
cardiomyopathy caused by coronary artery disease; no other 
significant conditions contributing to the cause of death are 
listed on the death certificate.

4.  The preponderance of the evidence establishes that the 
veteran's in-service exposure to chlorine gas was not 
casually related to any disorder which was a cause of or 
contributed to the veteran's death.  


CONCLUSIONS OF LAW

1.  Although the August 1993 decision which denied a claim of 
entitlement to service connection for the cause of the 
veteran's death is final, new and material evidence has been 
received, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1993, following the veteran's death, the 
appellant sought benfits, to include dependency and indemnity 
compensation (DIC) and nonservice-connected pension.  The 
appellant's claim for benfits based on the veteran's service 
were denied.  More than one year has elapsed since that 
decision, and the denial of benefits, including the denial of 
service connection for cause of the veteran's death, is 
final, since the appellant did not disagreed with or appeal 
that decision within the period allowed by law.  38 U.S.C.A. 
§ 7105.  The appellant now seeks to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.

Preliminary Matters: Duties to Notify & to Assist 

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The appellant was not specifically notified of the 
requirement that she submit new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death prior to the March 2002 
determination that she had not submitted such evidence.  
However, the Board has decided this issue in the veteran's 
favor.  Since the Board concludes, below, that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death, remand of this issue to provide notification 
under the VCAA is not required.

As to the reopened claim, the appellant was notified, in a 
February 2002 letter, of the criteria for establishing 
service connection for the cause of a veteran's death, and 
that letter provided some general information about VA's 
duties to notify and assist the appellant.  Following the 
March 2004 Remand, in a March 2004 letter, the Appeals 
Management Center (AMC) informed the appellant of the actions 
VA would take to assist her to develop the claim.  The AMC 
advised the appellant to tell VA about any additional 
evidence she wanted VA to obtain, and advised the appellant 
to submit any evidence she thought might support her claim, 
or to identify the holder of any records she wanted VA to 
obtain.  This notice was sufficient to advise the appellant 
to submit evidence in her possession.  The AMC advised the 
appellant of the evidence that VA would obtain and of her 
responsibility to identify any additional evidence she wanted 
VA to obtain.  

The Board finds that, to the extent that there is a duty to 
notify a claimant of the criteria for substantiating a claim 
once a request to reopen a claim has been granted, the 
February 2002 and March 2004 notices advised the appellant of 
each element of notice described in Pelegrini.  The claim was 
thereafter adjudicated in May 2006, so the notice provided 
meets the requirements set forth in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In addition, the duty to assist the appellant to develop the 
claim for service connection for the veteran's death has been 
fulfilled.  The appellant testified at a Board hearing 
conducted in July 2003 before the undersigned Veterans Law 
Judge, and each of the items of evidence discussed at that 
hearing has been sought.  Additional service medical records 
have been obtained.  Additional VA clinical records, which 
disclose the medical conditions for which the veteran was 
being treated at the time of his death in 1986, have been 
obtained.  A medical opinion as to whether the cause of the 
veteran's death was related to his service was obtained in 
February 2003, and the appellant submitted a private opinion 
dated in July 2003.  In July 2005, another VA opinion was 
obtained, and that opinion included review of all records 
obtained on Remand.  VA has taken all indicated action to 
assist the appellant to substantiate her claim.  The duty to 
assist has been met.  

Here, the Board finds that, if there was any defect with 
respect to the timing of the notice, given that the request 
to reopen the claim has been granted, any such defect was 
harmless error.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify, if such notice is required after the allowance of the 
request to reopen the claim.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
any error in the timing of notice.    

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection for the 
veteran's death, any error in failing to notify the appellant 
regarding the rating or effective date is harmless error, 
since the denial of the claim for service connection for the 
cause of the veteran's death renders moot notice as to the 
effective date or rating which may assigned following a grant 
of service connection for the cause of death.

1.  Request to reopen claim for service connection for cause 
of the veteran's death

The United States Court of Appeals for the Federal Circuit 
has held that if service connection (including a claim for 
service connection for the cause of a veteran's death) has 
been previously denied and that decision became final, the 
Board does not have jurisdiction to review the claim on a de 
novo basis in the absence of a finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  

In this case, additional service medical records, not 
duplicative of service medical records previously obtained, 
were obtained from the National Personnel Records Center in 
April 2005.  In addition, voluminous clinical records 
reflecting the veteran's medical treatment and his medical 
disorders during his final illness in 1986 have been 
obtained.  Although the additional service medical records 
include only a few pages, the additional records include the 
veteran's separation examination, which must be considered a 
relevant document.  

38 C.F.R. § 3.156, the regulation which governs 
determinations as to whether new and material evidence has 
been received, was revised effective August 29, 2001, and the 
amended regulation is effective for claims received on or 
after August 29, 2001.  This claim was received in August 
2001, but is date-stamped as received prior to August 29, so 
the version of 38 C.F.R. § 3.156 in effect prior to August 
29, 2001 is applicable to this claim.  As in effect when this 
claim was received, new and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(c), both as currently in effect and as in 
effect prior to August 29, 2001, provides that, when new 
evidence includes supplemental service department records, 
the prior determination "will be reconsidered."  38 C.F.R. 
§ 3.156(c) (2006, 2001).  The clinical records of the 
veteran's terminal hospitalization and the service medical 
records are new and material to reopen the claim.  The claim 
is reopened.  

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  As noted above, 
all development directed in the Board's March 2004 Remand has 
been conducted, and the appellant has been notified of the 
criteria for establishing service connection for the cause of 
the veteran's death.  The RO considered the claim on the 
merits after such notification.  Appellate review of the 
claim on the merits may proceed.



2.  Claim for service connection for the cause of the 
veteran's death

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

At the time of the August 1993 decision, the RO considered 
the service medical records which had been associated with 
the claims file, the veteran's 1957 claim for residuals of 
chlorine gas poisoning, medical records reflecting the 
veteran's treatment for a variety of cardiovascular 
disorders, and correspondence from the Social Security 
Administration that the veteran submitted prior to his death.  

In addition, the RO reviewed the death certificate, which 
states that the veteran died of ventricular tachycardia due 
to end stage ischemic cardiomyopathy caused by coronary 
artery disease.  No other significant conditions contributing 
to the cause of death are listed on the death certificate.

The additional evidence since the August 1993 decision 
includes a February 2003 VA medical opinion.  The reviewer 
stated that he reviewed the veteran's service medical 
records.  Those records establish that the veteran sought 
treatment in service in 1956 for respiratory distress 
immediately after being exposed to chlorine gas in a chamber.  
The reviewer stated that the service medical records 
disclosed lung congestion.  Elevation of the heart rate noted 
at that same time was appropriate sinus tachycardia for the 
amount of distress the veteran had, the reviewer stated.  The 
reviewer noted that, although exposure to chlorine gas may 
cause chronic respiratory problems, there was no medical 
evidence that the veteran had respiratory problems after 
service.  The reviewer provided an opinion that transient 
tachycardia noted at the time of chlorine gas exposure did 
not indicate that ischemic heart disease was present at that 
time, and that the transient tachycardia at the time of the 
chlorine exposure in service did not cause any cardiovascular 
problem that the veteran later developed, to include the 
ventricular tachycardia which was the veteran's immediate 
cause of death.  

By a statement submitted in June 2003, the appellant alleged 
that the veteran's pre-service rheumatic fever was aggravated 
in service as a result of the exposure to chlorine gas.  

In a July 2003  Michael P. Lowe, MD, provided an opinion that 
the veteran developed respiratory disease as a result of his 
exposure to chlorine, and this lung disease was partly 
responsible for the veteran's early demise.  The physician 
admits he is unable to give a complete report as he did not 
have access to all of the medical records.  He stated the 
chlorine exposure during the military led to lung disease 
which progressed and led to the veteran's early demise at 50 
years of age.  He also points out that the veteran had end 
stage cardiomyopathy, ventricular tachycardia, congestive 
heart failure, depression, renal insufficiency, coronary 
artery disease, anemia of chronic disease, chronic 
hyperventilation and prostatitis.  He alludes to known 
effects and chronic results of chlorine exposure as part of 
the basis for his opinion, however, he does not provide 
information as to where those sources may be found.  

At a July 2003 Travel Board hearing, the appellant reiterated 
her belief that the veteran's pre-service rheumatic fever was 
aggravated in service, including by his exposure to chlorine 
gas, but, the appellant testified, she did not recall that 
any of her husband's doctors had discussed with her the 
possible effects of the chlorine gas exposure on the 
veteran's rheumatic fever.

In its March 2004 Remand, the Board directed that additional 
VA clinical records be obtained.  Voluminous VA records have 
been obtained and associated with the claims file.  Although 
the Flagstaff, Arizona VA Medical Center was unable to locate 
any records for the veteran, other than two administrative 
cards, records of the veteran's treatment in 1986 were 
obtained.  Those clinical records reflect that the veteran 
underwent cardiac bypass grafting in 1984 and in 1985 after 
the veteran suffered a myocardial infarction in May 1984.  
The veteran's history of pericarditis in September 1985, and 
a number of other cardiovascular complaints, are discussed in 
these records, but the veteran's history of rheumatic fever 
and exposure to chlorine gas is not discussed.  

In an opinion rendered in July 2005, a VA reviewer discussed 
the findings at the time of the veteran's 1956 in-service 
exposure to chlorine gas, and the veteran's history of two 
episodes of rheumatic fever prior to service, noting that the 
records were devoid of evidence of actual rheumatic heart 
disease.  The reviewer noted that the clinical records 
disclosed only coronary artery disease, rather than rheumatic 
heart disease, and the coronary artery bypass grafting in 
1984 and 1985 was consistent with coronary artery disease.  
The reviewer noted that the veteran's 1985 coronary artery 
bypass grafting was complicated by an intraoperative 
myocardial infarction and later development of 
postpericardiotomy syndrome.  

In June 1986, an echocardiogram disclosed regional 
abnormalities of the veteran's heart wall consistent with 
ischemic cardiomyopathy, and there was akinesis of the distal 
one-fourth or one-third of the heart muscle with ventricular 
enlargement.  The veteran developed congestive heart failure 
with episodes of pulmonary edema.  The reviewer noted that no 
attending physician assigned a diagnosis of chronic lung 
disease.  The reviewer concluded that the veteran's chlorine 
gas exposure did not cause the ischemic heart disease which 
led to his death.  

This July 2005 report is persuasive because it is detailed 
and well-reasoned.  The reviewer not only stated that he 
reviewed relevant clinical records, but he also described the 
details of those reports that he found significant, and he 
explained why he found those details significant in the 
context of the veteran's case.  The report reflects that the 
reviewer considered all the evidence in light of the 
examiner's medical knowledge.  As such, this medical opinion 
is highly persuasive and of great weight.  Moreover, the 
report establishes that the appellant's contention that the 
veteran's rheumatic fever was aggravated in service does not 
support the claim for service connection for the veteran's 
death, since the reviewer makes it clear that no medical 
diagnosis of rheumatic heart disease was assigned by the 
attending physicians or other providers treating the veteran 
during his terminal hospitalization or during the 1984 and 
1985 periods of treatment leading up to the veteran's 
terminal hospitalization.  

There are only two items of favorable evidence, Dr. Lowe's 
July 2003 opinion and the statements provided by the 
appellant.  As discussed above, Dr. Lowe's opinion is of 
little persuasive value, since his opinion assumes that the 
veteran had chronic lung disease.  As the reviewer who 
provided the July 2005 VA reviewer pointed out, the records 
of the veteran's terminal hospitalization in 1986 are 
entirely devoid of any evidence of a diagnosis of chronic 
lung disease, so Dr. Lowe's opinion is not supported by the 
facts of the case.  Dr. Lowe himself noted in his statement 
that he had reviewed very limited clinical evidence 
pertaining to the veteran.  As noted above, the lack of 
review of more complete evidence diminishes the probative 
value of Dr. Lowe's opinion.  This opinion, although 
favorable to the appellant's claim, is of little weight or 
persuasive value. 

The only other evidence favorable to the claim is the 
testimony provided by the appellant, and her statements, as 
to the appellant's lay belief that veteran's service was 
etiologically related to the disorders which caused the 
veteran's death.  However, the appellant's lay statements are 
not competent medical evidence.  Voerth v. West, 13 Vet. App. 
117, 120 (1999) (when a proposition to be proven turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required); see Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The February 2002 and July 2005 opinions are unfavorable to 
the claim.  Because the appellant's contentions are not 
competent medical evidence, and Dr. Lowe's opinion is of 
limited persuasive value, those two items of favorable 
evidence are far outweighed by the two unfavorable VA medical 
opinions.  The unfavorable July 2005 medical opinion is 
sufficient alone to outweigh the evidence favorable to the 
claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The claim 
must be denied.  


ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


